Name: Commission Regulation (EC) NoÃ 1065/2009 of 5Ã November 2009 establishing special measures as regards the private storage aid for pigmeat laid down by Regulation (EC) NoÃ 1278/2008
 Type: Regulation
 Subject Matter: distributive trades;  agricultural policy;  Europe;  animal product
 Date Published: nan

 7.11.2009 EN Official Journal of the European Union L 291/18 COMMISSION REGULATION (EC) No 1065/2009 of 5 November 2009 establishing special measures as regards the private storage aid for pigmeat laid down by Regulation (EC) No 1278/2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (2), and in particular Article 23(3) thereof, Whereas: (1) An examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme for pigmeat introduced by Commission Regulation (EC) No 1278/2008 of 17 December 2008 adopting emergency support measures for the pigmeat market in form of private storage aid in Ireland (3) (2) Therefore, it is necessary to suspend application of the scheme established by Regulation (EC) No 1278/2008 and reject the applications in question, (3) In order to avoid speculation the Regulation should enter into force on the day following its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Application of Regulation (EC) No 1278/2008 is hereby suspended for the period 8 November 2009 to 13 November 2009. Applications to conclude contracts submitted during this period shall not be accepted. 2. Applications submitted from 3 November 2009, whose acceptance would have been decided during the period referred to in the first paragraph, are hereby rejected. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 223, 21.8.2008, p. 3. (3) OJ L 339, 18.12.2008, p. 78.